IN THE SUPREME COURT OF THE STATE OF NEVADA


                  CONRAD G. ANCHETA,                                       No. 70631
                  Appellant,
                  vs.
                  GERALD A. LEVY,
                  Respondent.
                                                                                 FILED
                                                                                 JUL 2 8 2016
                                                                                TRACE K. LINDEMAN
                                                                            .rLERK OF SUPREME COURT

                                                                            BY
                                                                                  DEPUTY CLERK




                                       ORDER DISMISSING APPEAL

                              This appeal was docketed in this court on June 22, 2016,
                  without payment of the requisite filing fee. On that same day a notice was
                  issued directing appellant to pay the filing fee within ten days. The notice
                  further advised that failure to pay the filing fee within ten days would
                  result in the dismissal of this appeal. To date, appellant has not paid the
                  filing fee or otherwise responded to this court's notice. Accordingly, cause
                  appearing, this appeal is dismissed.
                              It is so ORDERED.

                                                               CLERK OF THE SUPREME COURT
                                                               TRACE K. LINDEMAN

                                                               BY:   OVAU‘Lt 4.0tAkelde,

                  cc:   Hon. Valorie J. Vega, District Judge
                        Conrad G. Ancheta
                        Gerald A. Levy
                        Eighth District Court Clerk


 SUPREME COURT
      OF
    NEVADA


CLERK'S ORDER

 (0)-1947   eye

                                                                                        Lia - 2 SSI-12